DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 has been evaluated for patent eligibility under 35 USC 101. The claim is directed to a storage medium. Applicant’s specification does not define the storage medium (see Applicant’s publication, [0138]). Thus interpretation of storage medium allows for non-eligibly patentable subject matter such as the mentioned propagation medium, data structure. Such propagation media (carrier waves, signals...) do not fall into one of the eligible statutory classes of invention (process, machine, article of manufacture, or composition of matter) Therefore, the claims are rejected as being nonstatutory. Applicant is advised that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be corrected by amending to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 12-15 and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Heishi et al. U.S. Patent Publication No. 2013/0321491 (hereinafter Heishi).
Consider claim 1, Heishi teaches a method for controlling backlight of a display device (Figure 12), the display device comprising: a display panel and a backlight module ([0037], light emission units and transmission-type liquid crystal panel), wherein the display panel comprises a plurality of display partitions (Figure 13), and the backlight module comprises a plurality of backlight partitions one-to-one corresponding to the plurality of display partitions ([0038], each partial region includes a plurality of pixels), the method comprising: identifying a light emission luminance of each backlight partition in the backlight module according to display luminances of the plurality of display partitions ([0165], luminance and partial regions); when the plurality of backlight partitions comprise two adjacent backlight partitions and an absolute value of a difference between the light emission luminances of the two adjacent backlight partitions is greater than a target threshold ([0166], absolute values of the luminance differences between the , adjusting the light emission luminance of at least one of the two adjacent backlight partitions to decrease the absolute value of the difference between the light emission luminances of the two adjacent backlight partitions ([0166], adjusted such that the light emission luminance differences are zero and minimized); and controlling light-emitting of each of the backlight partitions after the adjusting of the light emission luminance is completed [0166].

Consider claim 2, Heishi teaches all the limitations of claim 1. In addition, Heishi teaches the adjusting the light emission luminance of the at least one of the two adjacent backlight partitions to decrease the absolute value of the difference between the light emission luminances of the two adjacent backlight partitions ([0166], adjusted and absolute values of luminance differences is minimized), comprises: adjusting the light emission luminance of the at least one of the two adjacent backlight partitions to make the absolute value of the difference between the light emission luminances of the two adjacent backlight partitions be less than or equal to the target threshold ([0166], luminance differences minimized).

Consider claim 8, Heishi teaches all the limitations of claim 1. In addition, Heishi teaches the method further comprises: before adjusting the light emission luminance of at least one of the two adjacent backlight partitions, identifying a max luminance and a non-zero minimum luminance of the light emission luminances of the plurality of backlight partitions (Figure 13 luminances in J(7,7), J(8,7), J(9,7), where difference implies max and minimum luminance); wherein when the plurality of backlight partitions comprise the two adjacent backlight partitions, and the absolute value of the difference between light emission luminance of the two adjacent backlight partitions is greater than the target threshold, adjusting the light emission luminance of at least one of the two adjacent backlight partitions comprises [0166]: when the maximum luminance is not equal to the non-zero minimum luminance (Figure 13, non-zero minimum luminance in J(7,7)), and the plurality of backlight partitions comprise two adjacent backlight partitions, and an absolute value of a difference between the light emission luminances of the two adjacent backlight partitions is greater than a target threshold, adjusting the light emission luminance of the at least one of the two adjacent backlight partitions [0166].

Consider claim 12, Heishi teaches a backlight controller for a display device, the display device further comprising: a display panel and a backlight module ([0037], light emission units and transmission-type liquid crystal panel), wherein the display panel comprises a plurality of display partitions, and the backlight module comprises a plurality of backlight partitions one-to-one corresponding to the plurality of display partitions ([0038], each partial region includes a plurality of pixels); the backlight controller comprising: a first identifying module, configured to identify a light emission luminance of each backlight partition in the backlight module according to display luminances the plurality of display partitions ([0165], luminance and partial regions); a first adjusting module, configured to, when the plurality of backlight partitions comprise two adjacent backlight partitions and an absolute value of a difference between light emission luminances of two adjacent backlight partitions is greater than a target threshold ([0166], absolute values of the luminance differences between the partial regions in which the OSD display is made and each of the partial regions J(7,6), J(8,6), J(9,6), J(6,7) which are adjacent to the partial regions in which OSD display is made is minimized), adjust the light emission luminance of at least one of the two adjacent backlight partitions to decrease the absolute value of the difference between the light emission luminances of the two adjacent backlight partitions [0166]; and a control module, configured to control, after the light emission luminance is adjusted, light-emitting of each of the backlight partitions [0166].

Consider claim 13, Heishi teaches all the limitations of claim 1. In addition, Heishi teaches a backlight controller for a display device, wherein the backlight controller comprises: a processor and a storage medium (Figure 11 and [0001]); wherein the storage medium is configured to store at least one computer instruction executable by the processor, the at least one computer instruction, when executed by the processor, enabling the processor to perform the method for controlling the backlight of the display device as defined in claim 1 [0001].

Consider claim 14, Heishi teaches all the limitations of claim 1. In addition, Heishi teaches A storage medium, storing thereon at least one computer instruction executable by a processor; wherein the at least one computer instruction, when executed by the processor, enables the processor to perform the method for controlling the backlight of the display device as defined in claim 1 (Figure 11 and [0011]).

Consider claim 15, Heishi teaches all the limitations of claim 1. In addition, Heishi teaches a display device, comprising: a display panel, a backlight module, and a backlight controller; wherein the backlight controller is the backlight controller for the display device as defined in claim 12 (Figure 11 and [0037]).

Consider claim 18, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 9, 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heishi as applied to claim 1 above, and further in view of Nonaka et al. U.S. Patent Publication No. 2009/0140975 (hereinafter Nonaka).
Consider claim 3, Heishi teaches all the limitations of claim 1. In addition, Heishi teaches when the plurality of backlight partitions comprise the two adjacent backlight partitions, and the absolute value of the difference between the light emission luminances of the two adjacent backlight partitions is greater than the target threshold ([0165-0166], minimized and thus greater than a threshold), adjusting the light emission luminance of the at least one of the two adjacent backlight partitions comprises: performing an adjustment process, wherein the adjustment process comprises: when the adjacent backlight partitions of the center backlight partition comprise a partition to be adjusted and an absolute value of a difference between the light emission luminance of the center backlight partition and that of the partition to be adjusted is greater than the target threshold, adjusting the light emission luminance of the partition to be adjusted, to decrease the absolute value of the difference between the light emission luminance of the center backlight partition and that of the partition to be adjusted ([0165-0166], differences between the partial regions in which the OSD display is made and each of the partial regions J(7,6), J(8,6), J(9,6), J(6,7) which are adjacent to the partial regions in which OSD display is made is minimized); and when, after the light emission luminance is adjusted, the difference between the light emission luminance of at least one of the partition to be adjusted and a non-zero minimum luminance is greater than the target threshold (e.g. a second time after a first time. Display is able to drive plurality of images at different times. [0166], luminance differences and thus include a non-zero minimum luminance), updating the center backlight partition to the partition to be adjusted, and repeating the adjustment process until the difference between the light emission luminance of each partition of the partition to be adjusted, after the light emission luminance is adjusted, and the non-zero minimum luminance is less than or equal to the target threshold ([0166], difference is minimized and thus less than or equal to target threshold), wherein the non-zero minimum luminance is: a non-zero minimum luminance of the light emission luminances of the plurality of backlight partitions before the light emission luminance of the at least one of the two adjacent backlight partitions is adjusted ([0166], luminance differences and thus include a non-zero minimum luminance).
Heishi does not appear to specifically disclose taking a backlight partition with the highest luminance in the plurality of backlight partitions as a center backlight partition.
However, in a related field of endeavor, Nonaka teaches an image display apparatus and luminance modification unit (abstract) and further teaches a backlight partition with the highest luminance in the plurality of backlight partitions as a center backlight partition (Figure 9, Lo coordinate and luminance setting value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide highest luminance as a center as shown in figure 9 with the benefit that the luminance modification unit  conducts weighted averaging on luminance setting values in neighboring partial regions as mentioned in [0062].

Consider claim 5, Heishi and Nonaka teach all the limitations of claim 3. In addition, Heishi teaches the adjustment process further comprises: performing luminance scanning for each of the adjacent backlight partitions of the center backlight partition to identify whether each of the adjacent backlight partitions of the center backlight partition is the partition to be adjusted [0166] and figure 13; after adjusting the light emission luminance of the at least one of the two adjacent backlight partitions [0166], the method further comprises: when the luminance scanning is not performed for at least one of the plurality of backlight partitions (Figure 13, top area of the screen), if the plurality of backlight partitions comprise the two adjacent backlight partitions, and the absolute value of the difference between the light emission luminances of the two adjacent backlight partitions is greater than the target threshold [0166], adjusting the light emission luminance of the at least one of the two adjacent backlight partitions to decrease the absolute value of the difference between the light emission luminances of the two adjacent backlight partitions [0166].

Consider claim 6, Heishi and Nonaka teach all the limitations of claim 3. In addition, Heishi teaches wherein the plurality of backlight partitions comprise backlight partitions in m rows and n columns, m>=1, n>=1 (Figure 13), and the method further comprises: acquiring a flag matrix in m rows and n columns, wherein each element of the flag matrix is not zero (Figure 13, J(7,7), J(8,7), J(9,7)); when performing luminance scanning for the backlight partition in an ith row and a jth column, assigning the element in the ith row and the jth column of the flag matrix to a value (Figure 13 and [0166], luminance value); and when there is a non-zero element in the flag matrix, identifying that the luminance scanning is not performed for at least one of the plurality of backlight partitions ([0166], luminance value for adjustment).
Heishi does not appear to specifically disclose value of 0, 1 <= i <=m, 1<=j <=n.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). In addition, it would have been obvious to assign a particular value to the matrix in order to meet design choices.

Consider claim 9, Heishi and Nonaka teach all the limitations of claim 3. In addition, Heishi teaches the adjacent backlight partitions of the center backlight partition are: backlight partitions adjacent to the center backlight partition in eight directions of the center backlight partition (when J(8,6) is the center, partitions include eight directions from J(8,6)).

Consider claim 11, Heishi and Nonaka teach all the limitations of claim 6. 
Heishi does not appear to specifically disclose each element of the flag matrix is equal to 1.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). In addition, it would have been obvious to assign a particular value to the matrix in order to meet design choices.

Consider claim 16, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 20, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Allowable Subject Matter
Claims 4, 7, 10, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The cited prior arts do not disclose “when the difference between the luminance of the center backlight partition and that of the partition to be adjusted is greater than the target threshold, adjusting the luminance of the partition to be adjusted to a difference between the light emission luminance of the center backlight partition and the threshold value; and when the difference between the light emission luminance of the center backlight partition and that of the partition to be adjusted is less than or equal to the target threshold, and the difference between the light emission luminance of the partition to be adjusted and that of the center backlight partition is greater than the threshold value, adjusting the light emission luminance of the partition to be adjusted to a sum of the light emission luminance of the center backlight partition and the threshold value” in combination to other limitations as recited in claim 4 .
The cited prior arts do not disclose the details of the equation mentioned in claims 7 and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621